[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PLAINTIFF'S MOTION TO EXTEND RESTRAINING ORDER
The court having heard the parties, considering the evidence, hearing counsel and applying the applicable statutory criteria, grants the Plaintiff's Motion, for a period of six (6) months from the date of this order, subject to a Motion to Reopen and Modify these Orders upon the filing of the Family Relations Report as to the issue of child custody and visitation.
The applicable provisions of the parties' visitation schedule and supervision set out in the parties' agreement dated November 20, 1995 is incorporated into these orders under a mutually agreed upon supervisor.
Minor adjustments in the visitation may be made by mutual agreement of the parties, preferable in writing.
JULIUS J. KREMSKI CT Page 4112-CCC STATE TRIAL REFEREE